Appeal by an employer and its insurance carrier from a decision and award made by the Workmen’s Compensation Board which granted claimant compensation for disability due to pulmonary tuberculosis as an occupational disease, and continued the case. There is ample circumstantial evidence to support the board’s finding that as an incident to claimant’s employment she suffered exposure to patients afflicted with active tuberculosis and medical evidence sustains the finding that such exposure caused her to contract the disease. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur. [See 281 App. Div. 776.]